17‐449 
Glessing v. Comm’r of Soc. Sec. Admin. 
                                                                                      
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                        
                               SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.   
CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1, 
2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS 
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN 
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).   
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT 
ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
 
            At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
Foley Square, in the City of New York, on the 26th day of February, two thousand 
eighteen. 
 
PRESENT:   
            DENNIS JACOBS, 
            PETER W. HALL, 
            CHRISTOPHER F. DRONEY, 
                   Circuit Judges.   
_____________________________________ 
Gary M. Glessing, 
                   Plaintiff‐Appellant, 
                    
            v.                                                    17‐449 
                                                            
Commissioner of Social Security 
Administration, 
                   Defendant‐Appellee. 
_____________________________________ 

                                          1
 
FOR APPELLANT:                        GARY M. GLESSING, pro se; Staten Island, 
                                      NY. 
 
FOR APPELLEE:                         VARUNI NELSON, Assistant United States 
                                      Attorney (Arthur Swerdloff, Assistant 
                                      United States Attorney, on the brief), for 
                                      Richard P. Donoghue, Interim United 
                                      States Attorney for the Eastern District of 
                                      New York; Brooklyn, NY. 
 
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Cogan, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED in part and VACATED in part and the case is REMANDED to the 
district court with instructions to remand the matter to the Commissioner for 
further proceedings consistent with this order. 
        
       Appellant Gary Glessing, pro se, sought review of a final decision of the 
Commissioner of Social Security (“Commissioner”) denying his application for 
disability insurance benefits.    He appeals from the district court’s grant of 
judgment on the pleadings to the Commissioner.    We assume the parties’ 
familiarity with the underlying facts, the procedural history of the case, and the 
issues on appeal. 
        
       We review de novo a district court’s judgment on the pleadings.    Zabala 
v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010).    When the judgment upholds a 
benefits determination by the Commissioner, we conduct a de novo review of the 
administrative record “to determine whether there is substantial evidence 
supporting the Commissioner’s decision and whether the Commissioner applied 
the correct legal standard.”    Id. (quoting Machadio v. Apfel, 276 F.3d 103, 108 
(2d Cir. 2002)).    The substantial evidence standard means that “once an 
[administrative law judge (“ALJ”)] finds facts, we can reject those facts only if a 
reasonable factfinder would have to conclude otherwise.” Brault v. Soc. Sec. 


                                         2
Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and 
alteration omitted). 
         
        “To determine whether a claimant is disabled, the Social Security 
Administration must undertake a five‐step evaluation[.]”    Jasinski v. Barnhart, 
341 F.3d 182, 183 (2d Cir. 2003).    At Step Four, the ALJ determines whether the 
claimant’s residual functional capacity (“RFC”) would allow her to perform 
“past relevant work.”    Id. at 184.    If so, the claimant is not disabled.    Id.    “Past 
relevant work” is “work that you have done within the past 15 years,1  that was 
substantial gainful activity, and that lasted long enough for you to learn to do it.”   
20 C.F.R. § 404.1560(b)(1).    “[T]he claimant has the burden to show an inability 
to return to her previous specific job and an inability to perform her past relevant 
work generally.”    Jasinski, 341 F.3d at 185 (emphasis omitted).    “This inquiry 
requires separate evaluations of the previous specific job and the job as it is 
generally performed.”    Id.    The ALJ may inquire into the way a job is generally 
performed using a vocational expert (“VE”) and the Dictionary of Occupational 
Titles (“DOT”).    Id. 
         
        Glessing argues the ALJ erred by determining that his past relevant work 
included that of a “Desk Officer,” despite Glessing never having performed this 
job or having been qualified to do so.    We agree. 
         
        At the hearing, Glessing described his past work as a detective on desk 
duty in 1997‐1998.    Glessing testified that he was “on a restricted duty basis,” 
meaning he “sat at a desk, answered phones, [and] took notifications [and] 
telephone messages,” rather than going out on patrol.    R. 940.    Glessing 
testified that the New York Police Department (“NYPD”) would not have 
allowed him to stay on desk duty indefinitely because it meant he was not 
performing his regular duties as a detective.    Glessing agreed with the ALJ that 
“there’s no job where a detective gets to sit all day and just answer phones for 20 


1  In cases adjudicated after the claimant’s date last insured, like this one, the 
fifteen‐year period is calculated from the last‐insured date.    SSR 82‐62, 1982 WL 
31386, at *2; Naegele v. Barnhart, 433 F. Supp. 2d 319, 325 (W.D.N.Y. 2006).   
Glessing’s last‐insured date was in June 2012, so his New York Police 
Department desk duty in 1997 and 1998 can be considered. 

                                             3
years and get a retirement[.]”    R. 942    Glessing then described his work as a 
security guard.    He did not testify that he had ever worked as a Desk Officer. 
         
        At the ALJ’s request, the VE identified DOT codes for three occupations to 
encompass Glessing’s past work: Detective, which is skilled work at the light 
level; Desk Officer, which is skilled work at a sedentary level; and Merchant 
Guard, which is semi‐skilled work at a light level.    However, the VE mistakenly 
defined Glessing’s past work as that of a Desk Officer.    As defined in the DOT, a 
Desk Officer, among other things, “[s]upervises and coordinates activities of 
personnel assigned to [a] police precinct station[,]” including police officers, 
telephone operators, and clerical staff; “assumes responsibility for efficiency and 
discipline of workers under [her] command[,]” and “assumes command of [a] 
station house in [the] absence of [the] commanding officer.”    DOT Code 375.137‐
014.    The definition also notes the job may be “designated according to rank as 
Desk Captain . . . Desk Lieutenant . . . [or] Desk Sergeant[.]”    Id.    A Desk Officer 
is thus a supervisory role with substantially different duties than those Glessing 
described performing on desk duty, and may require a rank in the police 
department that he had not obtained.    Therefore, the VE and ALJ lacked 
substantial evidence to conclude that Glessing’s past relevant work included 
being a Desk Officer. 
         
        Moreover, the ALJ’s finding of non‐disability at Step Four was premised 
on this erroneous conclusion.    At the hearing, the ALJ described to the VE a 
series of hypothetical individuals with physical limitations like Glessing’s and 
asked whether these individuals could perform the work of a Detective, Desk 
Officer, or Merchant Guard as defined in the DOT.    For each hypothetical, the 
VE opined that the individual could perform the job of a Desk Officer.    Citing 
the VE’s opinions, the ALJ’s decision found Glessing was capable of performing 
his past relevant work as a Desk Officer “as generally performed[,]” and thus 
was not disabled.    R. 903.    Desk Officer is the only position to which the ALJ 
determined Glessing could have returned. 
         
        Because the ALJ lacked substantial evidence to conclude that Glessing’s 
past work included “Desk Officer,” and because the ALJ cited no other past 
relevant work that Glessing had the RFC to perform, it follows that the ALJ’s 
conclusion at Step Four—that Glessing could perform past relevant work—was 


                                           4
unsupported by substantial evidence.    Further, because the ALJ’s finding of 
non‐disability was based solely on his unsupported conclusion that Glessing 
could perform past relevant work, the finding of non‐disability was itself 
unsupported by substantial evidence. 
        
       The Commissioner argues that the ALJ’s finding at Step Four should be 
affirmed because Glessing is not disabled if he can perform past relevant work 
either as he actually performed it or as it is performed generally, and Glessing 
performed his work for the NYPD in 1997‐1998 at a sedentary level.    We are 
unpersuaded, for two reasons. 
        
       First, the Step Four inquiry requires “separate evaluations of the previous 
specific job and the job as it is generally performed.”    Jasinski, 341 F.3d at 185.   
The ALJ analyzed only Glessing’s ability to perform the duties of a Desk Officer 
“as generally performed[,]” not his ability to perform desk duty as he had 
performed it in 1997‐1998.    R. 903.    Because the ALJ did not base his finding at 
Step Four on the separate evaluation of Glessing’s previous specific job, we 
cannot accept the Commissioner’s post hoc justification of the ALJ’s decision on 
appeal.    See Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (“Nor may we 
properly affirm an administrative action on grounds different from those 
considered by the agency.”). 
        
       Second, prior employment only qualifies as “past relevant work” if it is 
“substantial gainful activity.”    20 C.F.R. § 404.1560(b)(1).    Prior employment 
may or may not be substantial gainful activity if it is performed under “special 
conditions,” which include being “assigned work especially suited to [his] 
impairment” and being “permitted to work at a lower standard of productivity 
or efficiency than other employees.”    20 C.F.R. § 404.1573(c).    Even if the ALJ 
had analyzed Glessing’s past work as Glessing himself had performed it, the ALJ 
did not determine whether this work was substantial gainful activity in light of 
the special conditions under which it was performed.    See, e.g., Smith v. Colvin, 
No. 14 C 3923, 2016 WL 374136, at *8 (N.D. Ill. Feb. 1, 2016); Jones v. Astrue, No. 
12‐cv‐2125‐WJM, 2013 WL 4522045, at *3‐4 (D. Colo. Aug. 27, 2013).    We 
therefore conclude that the present record gives insufficient basis to conclude 
that Glessing’s past relevant work included desk duty. 
        


                                           5
       “Where there are gaps in the administrative record or the ALJ has applied 
an improper legal standard, we have, on numerous occasions, remanded to the 
Commissioner for further development of the evidence.”    Rosa v. Callahan, 168 
F.3d 72, 82‐83 (2d Cir. 1999) (citation, internal quotation marks, and alteration 
omitted).    Although the ALJ lacked substantial evidence to conclude Glessing 
could perform past relevant work as a Desk Officer, remand is warranted 
because the ALJ’s further development of the record may support a finding of 
non‐disability on other grounds.    For example, the ALJ could analyze Glessing’s 
work as a detective on desk duty as he actually performed it in 1997‐1998 and 
determine it was substantial gainful activity, notwithstanding the special 
conditions under which it was performed.    Or, the ALJ could proceed to Step 
Five and determine Glessing’s RFC would have allowed him to perform other 
work available in the national economy.    In either case, Glessing would not be 
disabled.    See Jasinski, 341 F.3d at 184.    As to how the ALJ should resolve these 
issues, or any others that may arise on remand, we express no opinion. 
        
       We have considered all of Glessing’s remaining arguments and conclude 
that they are without merit.    Accordingly, we VACATE the judgment of the 
district court in part and REMAND to the district court with instructions to 
remand the matter to the Commissioner for further proceedings consistent with 
this order.    Otherwise, we AFFIRM the judgment of the district court. 
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                          6